                                           Case 2:18-cv-00299-JCM-EJY Document 60 Filed 01/21/20 Page 1 of 2



                                       1    STEVEN D. MEACHAM, ESQ.
                                            Nevada Bar No. 9863
                                       2    CARY DOMINA, ESQ.
                                            Nevada Bar No. 10567
                                       3    PEEL BRIMLEY LLP
                                            3333 E. Serene Avenue, Suite 200
                                       4    Henderson, Nevada 89074-6571
                                            Telephone : (702) 990-7272
                                       5    Facsimile : (702) 990-7273
                                            smeacham@peelbrimley.com
                                       6    cdomina@peelbrimley.com

                                       7    Attorneys for Plaintiff
                                            AMES CONSTRUCTION, INC.
                                       8
                                                                      UNITED STATES DISTRICT COURT
                                       9
                                                                        FOR THE DISTRICT OF NEVADA
                                      10
                                            AMES CONSTRUCTION, INC., a Minnesota                CASE NO.: 2:18-cv-00299-JCM-EJY
                                      11    corporation,
(702) 990-7272 ♦ FAX (702) 990-7273
 3333 E. SERENE AVENUE, STE. 200




                                      12
    HENDERSON, NEVADA 89074




                                                                  Plaintiff,
                                                                                                   STIPULATION AND ORDER
        PEEL BRIMLEY LLP




                                      13
                                            v.                                                       EXTENDING BRIEFING
                                      14                                                          SCHEDULE FOR MOTION FOR
                                            CLARK COUNTY, a political subdivision of the         SUMMARY JUDGMENT [ECF 52]
                                      15    State of Nevada; and CLARK COUNTY
                                            DEPARTMENT OF PUBLIC WORKS; DOES I                             (Third Request)
                                      16
                                            through X; and ROE CORPORATIONS I through
                                      17    X,

                                      18                          Defendants.

                                      19          AMES CONSTRUCTION (“Plaintiff”) and CLARK COUNTY and CLARK COUNTY
                                      20   DEPARTMENT OF PUBLIC WORKS (collectively “Defendants”) by and through their
                                      21   respective counsel stipulate and agree as follows:
                                      22          1.      On November 25, 2019, Defendants filed a Motion for Summary Judgment
                                      23   (“Motion”) as ECF No. 52.
                                      24          2.      By way of a previous Stipulation and Order, Plaintiff’s Response to the Motion
                                      25   was due Monday, January 20, 2020, with Defendants’ Reply in Support of the Motion due
                                      26   February 10, 2020.
                                      27          3.      As an accommodation to Ames, the Parties have agreed one final time to extend
                                      28   the briefing schedule for the Motion.
                                           Case 2:18-cv-00299-JCM-EJY Document 60 Filed 01/21/20 Page 2 of 2



                                       1          4.     Specifically, the Parties have agreed that Plaintiff shall have up to and including

                                       2   Friday, January 24, 2020 to file a Response to the Motion, and Defendants shall have up to and

                                       3   including Monday, February 24, 2020 to file a Reply in Support of its Motion.

                                       4          IT IS HEREBY STIPULATED AND AGREED that (i) Plaintiff’s Response to the

                                       5   Motion shall be filed on or before January 24, 2020; and (ii) Defendants’ Reply in Support of

                                       6   its Motion shall be filed on or before February 24, 2020.

                                       7          IT IS SO STIPULATED AND AGREED.

                                       8          Dated this 21st day of January, 2020.

                                       9    PEEL BRIMLEY LLP                                      BROWNSTEIN HYATT FARBER
                                      10                                                          SCHRECK, LLP

                                      11    /s/ Cary Domina                                       /s/ Travis Chance
(702) 990-7272 ♦ FAX (702) 990-7273
 3333 E. SERENE AVENUE, STE. 200




                                            _____________________________________                 ____________________________________
                                      12
    HENDERSON, NEVADA 89074




                                            Steven D. Meacham, Esq. (SBN 9863)                    Kirk B. Lenhard, Esq. (SBN1437)
                                            Cary Domina, Esq. (SBN 10567)                         Adam D. Bult, Esq. (SBN 9332)
        PEEL BRIMLEY LLP




                                      13
                                            3333 E. Serene Avenue, Suite 200                      Travis F. Chance, Esq. (SBN 13800)
                                      14    Henderson, Nevada 89074-6571                          100 N. City Parkway, Suite 1600
                                            Telephone: (702) 990-7272                             Las Vegas, NV 89106-4614
                                      15    smeacham@peelbrimley.com                              Telephone: (702) 382-2101
                                            cdomina@peelbrimley.com                               klenhard@bhfs.com
                                      16    Attorneys for Plaintiff                               abult@bhfs.com
                                            AMES CONSTRUCTION, INC.                               tchance@bhfs.com
                                      17
                                                                                                  dcameron@bhfs.com
                                      18                                                          Attorneys for Defendant/Counterclaimant
                                                                                                  Clark County and Defendant Clark County
                                      19                                                          Department of Public Works
                                      20                                              ORDER
                                      21                            January
                                                  IT IS SO ORDERED this       21, day
                                                                        this ____ 2020.
                                                                                      of January, 2020.
                                      22

                                      23

                                      24                                                  _________________________________________
                                                                                                 U.S. DISTRICT COURT JUDGE
                                      25

                                      26
                                      27

                                      28



                                                                                          Page 2 of 2
